Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 2-5, 8-16, 19, 20, 22, 24-26, 28 and 29 of U.S. Application 17/334,611 filed on September 10, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2021 and 10/08/2021 has been considered by the examiner.

Entry of Amendments
Claims 1, 6, 7, 17, 18, 21, 23, and 27 have been cancelled.

Reasons for Allowance

Claims 2-5, 8-16, 19, 20, 22, 24-26, 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 28, the prior art of record taken alone or in combination fail to teach or suggest a method comprising: (ii) through at least portions of a second longitudinal electrical conductor positioned within the current-containing volume end-to-end with respect to the first conductor, the first and second conductors being separated by an arc gap, and (iii) as one or more primary electric arcs spanning the arc gap and movable in two transverse dimensions within the arc gap between the first and second conductors; (B) using a set of multiple magnetic field sensors, measuring magnetic field components in two or more spatial dimensions at two or more distinct longitudinal positions along a lateral periphery of the current-containing volume and at two or more distinct circumferential positions around the lateral periphery of the current- containing volume; calculating an estimated transverse position of the one or more primary electric arcs within the arc gap, that calculation being based at least in part on an estimated longitudinal position of the arc gap relative to the sensors and two or more of the magnetic field components measured by the sensors at two or more distinct longitudinal positions along the Submitted 09/09/2021 via EFSPage 6 of 9App. No. 17/334,611Amendment under 37 CFR § 1.115 current-containing volume and at two or more distinct circumferential positions around the lateral periphery of the current-containing volume in combination with the other limitations of the claim. 

Claims 2-5, 8-16, 19, 20, 22, 24-26, and 29 are also allowed as they depend on allowed claim 28.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baba et al (USPGPub 20200130095): discloses arc welding method using a magnetic field. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868